Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 11/16/2020 has been entered. Specification has been reviewed and accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “isolating a layer of the three-dimensional object from the image”, and “comparing the three-dimensional model with the object model; identifying a discrepancy between the three-dimensional model and the object model;”
The limitations of “isolating a layer of the three-dimensional object from the image”, and “comparing the three-dimensional model with the object model; identifying a discrepancy between the three-dimensional model and the object model;” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example language, “isolating”, “identifying” and “comparing”, in the context of this claim encompasses that the user mentally could make a decision, calculation, and observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “acquiring an image of a three-dimensional object that is being constructed using an object model”, and “and providing a notification of the identified discrepancy” which are simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, the claim also recites elements- :  “generating a three-dimensional model from the layer” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of transmitting data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim also recites elements- :  “generating a three-dimensional model from the layer”  which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein comparing the three-dimensional model with the object model” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites- “includes generating a visualization of the three-dimensional model and the object model using augmented reality.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. Additionally the claim recites- “wherein acquiring the image of the three-dimensional object” which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network), and “includes acquiring the image of the three-dimensional object at an intermediary stage of construction of the three-dimensional object.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. Additionally the claim recites- “wherein acquiring the image of the three-dimensional object” which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network), and “includes acquiring a top plan view image of the three-dimensional object.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “assigning a score to the discrepancy based on an amount of deviation between the three- dimensional model and the object model; and comparing the score with a predetermined threshold to determine whether to cease construction of the three-dimensional object.” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. Additionally the claim recites- “wherein generating a three-dimensional model from the layer” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f), and “includes generating depth data from the layer.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein isolating the layer of the three-dimensional object from the image includes acquiring information about the layer from the object model” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “dividing the layer into a plurality of distinct portions” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites- “wherein generating the three-dimensional model from the layer includes… and encoding a surface depth of each distinct portion” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “isolating a layer of the three-dimensional object from the image”, and “comparing the three-dimensional model with the object model; identifying a discrepancy between the three-dimensional model and the object model;”
The limitations of “isolating a layer of the three-dimensional object from the image”, and “comparing the three-dimensional model with the object model; identifying a discrepancy between the three-dimensional model and the object model;” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, besides “processor”,  nothing in the claim element precludes the step from practically being performed in the mind. For example language, “isolating”, “identifying” and “comparing”, in the context of this claim encompasses that the user mentally could make a decision, calculation, and observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “acquiring an image of a three-dimensional object that is being constructed using an object model”, and “and providing a notification of the identified discrepancy” which are simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, the claim also recites elements- :  “generating a three-dimensional model from the layer”, “processor to perform” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim element of the memory storing instructions is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of transmitting data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim also recites elements- :  “generating a three-dimensional model from the layer”, “processor to perform”  which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim element of the memory storing instructions is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 10 is rejected under 35 USC § 101 for similar reasons to claim 2.
Claim 11 is rejected under 35 USC § 101 for similar reasons to claim 3.
Claim 12 is rejected under 35 USC § 101 for similar reasons to claim 4.
Claim 13 is rejected under 35 USC § 101 for similar reasons to claim 5.
Claim 14 is rejected under 35 USC § 101 for similar reasons to claim 6.
Claim 15 is rejected under 35 USC § 101 for similar reasons to claim 7.
Claim 16 is rejected under 35 USC § 101 for similar reasons to claim 8.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “isolating a layer of the three-dimensional object from the image”, and “comparing the three-dimensional model with the object model; identifying a discrepancy between the three-dimensional model and the object model;”
The limitations of “isolating a layer of the three-dimensional object from the image”, and “comparing the three-dimensional model with the object model; identifying a discrepancy between the three-dimensional model and the object model;” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, besides “processor”,  nothing in the claim element precludes the step from practically being performed in the mind. For example language, “isolating”, “identifying” and “comparing”, in the context of this claim encompasses that the user mentally could make a decision, calculation, and observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “acquiring an image of a three-dimensional object that is being constructed using an object model”, and “and providing a notification of the identified discrepancy” which are simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, the claim also recites elements- :  “generating a three-dimensional model from the layer”, “processor configured to perform” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim element of the memory storing instructions is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of transmitting data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim also recites elements- :  “generating a three-dimensional model from the layer”, “processor configured to perform”  which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim element of the memory storing instructions is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 18 is rejected under 35 USC § 101 for similar reasons to claim 2.
Claim 19 is rejected under 35 USC § 101 for similar reasons to claim 3.
Claim 20 is rejected under 35 USC § 101 for similar reasons to claim 6.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter. 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because computer readable storage medium is not a patentable subject matter. In the claim, the “computer readable storage medium” is not described as non-transitory, in which case the computer readable storage medium may be transitory.  Such a recitation does not exclude the computer readable storage medium from being a signal per se.  Thus, the broadest, reasonable interpretation of the “computer readable storage medium” in view of the specification encompasses non-statutory subject matter that is unpatentable under 35 USC 101.
The Examiner suggests amending the claim to recite a “non-transitory computer-readable storage medium”. 
Dependent claims 10-16 are similarly rejected as being dependent from Claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-5, 8-9, 11-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheverton et al. (US20150165683, herein Cheverton).

Regarding claim 1, Cheverton teaches  A method for additive manufacturing ([0006] a system is provided for assessment of operational performance of an additive manufacturing apparatus) , the method comprising: acquiring an image of a three-dimensional object that is being constructed using an object model ([0032] monitoring includes, in some embodiments, capturing images of the build during the build process (real-time acquisition of images of the build process), [0046] one or more 3D CAD models) ; isolating a layer of the three-dimensional object from the image ([0023] Real-time acquisition as used herein refers to the image capture of individual layer(s) of the structure as the structure is being built (“printed”). Real-time analysis refers to evaluation of the acquired images of the various layers) ; generating a three-dimensional model from the layer ([0046] ‘slice’ the 3D models of the structure(s) to be printed into layers, with each layer to be printed as a ‘pass’ of the print head) ; ing the three-dimensional model with the object model ([0046] the data processing system that obtains the images may evaluate the images, either alone or by one or more of various techniques for comparison with one or more 3D CAD models) ; identifying a discrepancy between the three-dimensional model and the object model ([0032] The comparison can assess whether the structure is being built consistent with the CAD specification in order to identify possible distortions, deviations, or other flaws.) ; and providing a notification of the identified discrepancy ([0035] When the evaluation of the acquired images reveals a problem, one or more actions may be taken in response, and the types of actions may vary. For instance, an operator of the additive manufacturing apparatus may be notified of the problem. In some embodiments, an auditory or visual alarm or alert, or an electronic communication (i.e. text or email), is provided to the operator indicating that the flaw has occurred).

Regarding claim 3, Cheverton teaches The method of claim 1, wherein acquiring the image of the three-dimensional object includes acquiring the image of the three-dimensional object at an intermediary stage of construction of the three-dimensional object ([0032] monitoring includes, in some embodiments, capturing images of the build during the build process (real-time acquisition of images of the build process, [0023] Real-time acquisition as used herein refers to the image capture of individual layer(s) of the structure as the structure is being built (“printed”). Real-time analysis refers to evaluation of the acquired images of the various layers.).

Regarding claim 4, Cheverton teaches The method of claim 1, wherein acquiring the image of the three-dimensional object includes acquiring a top plan view image of the three-dimensional object ([0053] FIG. 2 that illustrates an overhead image of an area of a build platform having multiple structures printed thereon and exhibiting an operational flaw with the additive manufacturing apparatus, [0060] Both the overhead and the angled-overhead imaging modalities have their own advantages in terms of presenting defects and other indicators of operational flaws in the printing apparatus).

Regarding claim 5, Cheverton teaches The method of claim 1, further comprising: assigning a score to the discrepancy based on an amount of deviation between the three- dimensional model and the object model ([0064] an operational flaw may be one that places the layer (or portion thereof) out of specification but which is nonetheless acceptable for use, at least at this point in the process. For instance, a minor deformity in a structure may be observed, but it may be deemed an acceptable variance. If the layer is not too flawed, the process continues to (410) to determine whether the job is complete, [0101] It may instead be determined at (812) that the layer is too flawed. For instance, the flaw in the layer may be one for which recoating would do no good. Alternatively, if a recoat was already attempted and the problem continued to manifest itself, it may be futile to attempt another recoat. In any case, if it is determined that the layer is too flawed, the process next determines whether to disable printing of the failed part(s) and continue with the print process (814). (i.e. the score could be not too flawed and repairable, or too flawed and not repairable) ; and comparing the score with a predetermined threshold to determine whether to cease construction of the three-dimensional object ([0067] it is determined at (420) that disabling printing of the failed part(s) and continuance is not to be performed (for instance if the flaw is one that affects all parts of the build or is too fatal to continue). (i.e. the predetermined threshold is the determination as the build is too fatal) .

Regarding claim 8, Cheverton teaches  The method of claim 1, wherein generating the three-dimensional model from the layer includes: dividing the layer into a plurality of distinct portions ([0053] The printed parts 204, 206 include, in this layer, wax material (lighter, thicker rings) separating polymer portions (darker, thinner rings, [0064] an operational flaw may be one that places the layer (or portion thereof) out of specification but which is nonetheless acceptable for use, at least at this point in the process)); and encoding a surface depth of each distinct portion [0028] lowers a distance that is equal to the layer thickness of the build (this is usually predetermined by the operator of the system), [0053] FIG. 2 depicts a portion of witness fence 202 and portions of useful parts 204 and 206 being printed. The printed parts 204, 206 include, in this layer, wax material (lighter, thicker rings) separating polymer portions (darker, thinner rings)).

Regarding claim 9, Cheverton teaches  A computer program product comprising a computer readable storage medium having program instructions embodied therewith ([0123] computer program product embodied in one or more computer readable medium(s)), the program instructions executable by processor to cause the processor to perform a method comprising ([0116] instructions for execution by the processors): acquiring an image of a three-dimensional object that is being constructed using an object model ([0032] monitoring includes, in some embodiments, capturing images of the build during the build process (real-time acquisition of images of the build process), [0046] one or more 3D CAD models); isolating a layer of the three-dimensional object from the image ([0023] Real-time acquisition as used herein refers to the image capture of individual layer(s) of the structure as the structure is being built (“printed”). Real-time analysis refers to evaluation of the acquired images of the various layers); generating a three-dimensional model from the layer ([0046] ‘slice’ the 3D models of the structure(s) to be printed into layers, with each layer to be printed as a ‘pass’ of the print head); comparing the three-dimensional model with the object model ([0046] the data processing system that obtains the images may evaluate the images, either alone or by one or more of various techniques for comparison with one or more 3D CAD models); identifying a discrepancy between the three-dimensional model and the object model ([0032] The comparison can assess whether the structure is being built consistent with the CAD specification in order to identify possible distortions, deviations, or other flaws.); and providing a notification of the identified discrepancy ([0035] When the evaluation of the acquired images reveals a problem, one or more actions may be taken in response, and the types of actions may vary. For instance, an operator of the additive manufacturing apparatus may be notified of the problem. In some embodiments, an auditory or visual alarm or alert, or an electronic communication (i.e. text or email), is provided to the operator indicating that the flaw has occurred).

Regarding claim 11, Cheverton teaches The computer program product of claim 9, wherein acquiring the image of the three- dimensional object includes acquiring the image of the three-dimensional object at an intermediary stage of construction of the three-dimensional object ([0032] monitoring includes, in some embodiments, capturing images of the build during the build process (real-time acquisition of images of the build process, [0023] Real-time acquisition as used herein refers to the image capture of individual layer(s) of the structure as the structure is being built (“printed”). Real-time analysis refers to evaluation of the acquired images of the various layers).

Regarding claim 12, The computer program product of claim 9, wherein acquiring the image of the three- dimensional object includes acquiring a top plan view image of the three-dimensional object ([0053] FIG. 2 that illustrates an overhead image of an area of a build platform having multiple structures printed thereon and exhibiting an operational flaw with the additive manufacturing apparatus, [0060] Both the overhead and the angled-overhead imaging modalities have their own advantages in terms of presenting defects and other indicators of operational flaws in the printing apparatus).

Regarding claim 13, The computer program product of claim 9, wherein the method further comprises: assigning a score to the discrepancy based on an amount of deviation between the three- dimensional model and the object model ([0064] an operational flaw may be one that places the layer (or portion thereof) out of specification but which is nonetheless acceptable for use, at least at this point in the process. For instance, a minor deformity in a structure may be observed, but it may be deemed an acceptable variance. If the layer is not too flawed, the process continues to (410) to determine whether the job is complete, [0101] It may instead be determined at (812) that the layer is too flawed. For instance, the flaw in the layer may be one for which recoating would do no good. Alternatively, if a recoat was already attempted and the problem continued to manifest itself, it may be futile to attempt another recoat. In any case, if it is determined that the layer is too flawed, the process next determines whether to disable printing of the failed part(s) and continue with the print process (814). (i.e. the score could be not too flawed and repairable, or too flawed and not repairable); and comparing the score with a predetermined threshold to determine whether to cease construction of the three-dimensional object ([0067] it is determined at (420) that disabling printing of the failed part(s) and continuance is not to be performed (for instance if the flaw is one that affects all parts of the build or is too fatal to continue) .

Regarding claim 14, The computer program product of claim 9, wherein generating a three-dimensional model from the layer includes generating depth data from the layer ([0046] ‘slice’ the 3D models of the structure(s) to be printed into layers, with each layer to be printed as a ‘pass’ of the print head, [0028] lowers a distance that is equal to the layer thickness of the build (this is usually predetermined by the operator of the system)).

Regarding claim 15,  The computer program product of claim 9, wherein isolating the layer of the three- dimensional object from the image includes acquiring information about the layer from the object model ([0023] Real-time acquisition as used herein refers to the image capture of individual layer(s) of the structure as the structure is being built (“printed”). Real-time analysis refers to evaluation of the acquired images of the various layers, [0046] additive manufacturing apparatus may then (offline) ‘slice’ the 3D models of the structure(s) to be printed into layers, with each layer to be printed as a ‘pass’ of the print head.).

Regarding claim 16, The computer program product of claim 9, wherein generating the three-dimensional model from the layer includes: dividing the layer into a plurality of distinct portions ([0053] The printed parts 204, 206 include, in this layer, wax material (lighter, thicker rings) separating polymer portions (darker, thinner rings, [0064] an operational flaw may be one that places the layer (or portion thereof) out of specification but which is nonetheless acceptable for use, at least at this point in the process)); and encoding a surface depth of each distinct portion ([0028] lowers a distance that is equal to the layer thickness of the build (this is usually predetermined by the operator of the system), [0053] FIG. 2 depicts a portion of witness fence 202 and portions of useful parts 204 and 206 being printed. The printed parts 204, 206 include, in this layer, wax material (lighter, thicker rings) separating polymer portions (darker, thinner rings)).

Regarding claim 17, An additive manufacturing monitoring system ([0006] a system is provided for assessment of operational performance of an additive manufacturing apparatus) comprising: a memory; and a processor communicatively coupled to the memory, wherein the processor is configured to perform a method comprising ([0006] a memory; and a processor in communication with the memory, wherein the system is configured to perform) : acquiring an image of a three-dimensional object that is being constructed using an object model ([0032] monitoring includes, in some embodiments, capturing images of the build during the build process (real-time acquisition of images of the build process), [0046] one or more 3D CAD models); isolating a layer of the three-dimensional object from the image ([0023] Real-time acquisition as used herein refers to the image capture of individual layer(s) of the structure as the structure is being built (“printed”). Real-time analysis refers to evaluation of the acquired images of the various layers); generating a three-dimensional model from the layer ([0046] ‘slice’ the 3D models of the structure(s) to be printed into layers, with each layer to be printed as a ‘pass’ of the print head); comparing the three-dimensional model with the object model ([0046] the data processing system that obtains the images may evaluate the images, either alone or by one or more of various techniques for comparison with one or more 3D CAD models); identifying a discrepancy between the three-dimensional model and the object model ([0032] The comparison can assess whether the structure is being built consistent with the CAD specification in order to identify possible distortions, deviations, or other flaws.); and providing a notification of the identified discrepancy ([0035] When the evaluation of the acquired images reveals a problem, one or more actions may be taken in response, and the types of actions may vary. For instance, an operator of the additive manufacturing apparatus may be notified of the problem. In some embodiments, an auditory or visual alarm or alert, or an electronic communication (i.e. text or email), is provided to the operator indicating that the flaw has occurred).


Regarding claim 19, The additive manufacturing monitoring system of claim 17, wherein acquiring the image of the three-dimensional object includes acquiring the image of the three-dimensional object at an intermediary stage of construction of the three-dimensional object ([0032] monitoring includes, in some embodiments, capturing images of the build during the build process (real-time acquisition of images of the build process, [0023] Real-time acquisition as used herein refers to the image capture of individual layer(s) of the structure as the structure is being built (“printed”). Real-time analysis refers to evaluation of the acquired images of the various layers.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton et al. (US20150165683, herein Cheverton), in view of Malik (“An Application of 3D Model Reconstruction and Augmented Reality for Real-Time Monitoring of Additive Manufacturing”, herein Malik).

Regarding claim 2,  Cheverton teaches The method of claim 1, 
Cheverton does not teach wherein comparing the three-dimensional model with the object model includes generating a visualization of the three-dimensional model and the object model using augmented reality.
Malik teaches wherein comparing the three-dimensional model with the object model includes generating a visualization of the three-dimensional model and the object model using augmented reality (page 347 Col. 2 lines 17-21 The idea of superimposing the 3D model to the currently printed part was also developed in [24] as a comparison tool for fast prototyping. An automatic image comparison procedure was developed for the detection of the printing failures by comparing a picture of the part being printed and the original 3D model, page 347 Col. 2 lines 32-34 Finally, we use AR to monitor the process of 3D printing using the reconstructed 3D model of a part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheverton’s teaching of an additive manufacturing monitoring system where there is a comparison between the Auto Cad model and the images with Malik’s teaching of superimposing the 3D model for comparison using augmented reality. The combined teaching provides an expected result of an additive manufacturing monitoring system where the comparison is done using augmented reality by superimposing the 3D model. Therefore, one of ordinary skill in the art would be motivated by making the system more accurate hence, optimizing the system.  

Regarding claim 10, Cheverton teaches The computer program product of claim 9, 
Cheverton does not teach wherein comparing the three-dimensional model with the object model includes generating a visualization of the three-dimensional model and the object model using augmented reality.
Malik teaches wherein comparing the three-dimensional model with the object model includes generating a visualization of the three-dimensional model and the object model using augmented reality (page 347 Col. 2 lines 17-21 The idea of superimposing the 3D model to the currently printed part was also developed in [24] as a comparison tool for fast prototyping. An automatic image comparison procedure was developed for the detection of the printing failures by comparing a picture of the part being printed and the original 3D model, page 347 Col. 2 lines 32-34 Finally, we use AR to monitor the process of 3D printing using the reconstructed 3D model of a part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheverton’s teaching of an additive manufacturing monitoring system where there is a comparison between the Auto Cad model and the images with Malik’s teaching of superimposing the 3D model for comparison using augmented reality. The combined teaching provides an expected result of an additive manufacturing monitoring system where the comparison is done using augmented reality by superimposing the 3D model. Therefore, one of ordinary skill in the art would be motivated by making the system more accurate hence, optimizing the system.  

Regarding claim 18, Cheverton teaches The additive manufacturing monitoring system of claim 17, 
Cheverton does not teach wherein comparing the three- dimensional model with the object model includes generating a visualization of the three- dimensional model and the object model using augmented reality.
Malik teaches wherein comparing the three-dimensional model with the object model includes generating a visualization of the three-dimensional model and the object model using augmented reality (page 347 Col. 2 lines 17-21 The idea of superimposing the 3D model to the currently printed part was also developed in [24] as a comparison tool for fast prototyping. An automatic image comparison procedure was developed for the detection of the printing failures by comparing a picture of the part being printed and the original 3D model, page 347 Col. 2 lines 32-34 Finally, we use AR to monitor the process of 3D printing using the reconstructed 3D model of a part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheverton’s teaching of an additive manufacturing monitoring system where there is a comparison between the Auto Cad model and the images with Malik’s teaching of superimposing the 3D model for comparison using augmented reality. The combined teaching provides an expected result of an additive manufacturing monitoring system where the comparison is done using augmented reality by superimposing the 3D model. Therefore, one of ordinary skill in the art would be motivated by making the system more accurate hence, optimizing the system.  


Claim(s) 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton et al. (US20150165683, herein Cheverton), in view of Chen et al. (US20200215761A1, herein Chen).

Regarding claim 6, Cheverton teaches The method of claim 1, 
Cheverton does not teach wherein generating a three-dimensional model from the layer includes generating depth data from the layer.
Chen teaches wherein generating a three-dimensional model from the layer includes generating depth data from the layer ([0008] determining estimated depth data for an object during additive fabrication comprises scanning the object producing scan data corresponding to a region of the object. This scanning includes successively scanning the object to produce successive scan data, with intervening additive fabrication of a material layer on the region of the object occurring between at least some successive scans of the object, [0033] The sensor data processor 111 receives the model 190 as well as scan data from the sensor 160 as input. As described below, the sensor data processor 111 processes the model 190 and a time history of scan data (referred to as ‘successive scan data’) from the sensor 160 to determine a high-quality depth reconstruction of the 3D object being fabricated, [0038] The model 190 is used by the depth reconstruction procedure 300 to derive an expected surface height for each layer of the partially fabricated object 121.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheverton’s teaching of an additive manufacturing monitoring system where individual layers are modeled with Matusik’s teaching of generating depth data from the layer. The combined teaching provides an expected result of an additive manufacturing monitoring system where individual layers are modeled and depth data is generated from the layers. Therefore, one of ordinary skill in the art would be motivated by making the system more accurate hence, optimizing the system.  

Regarding claim 7, Cheverton teaches The method of claim 1, wherein isolating the layer of the three-dimensional object from the image ([0023] Real-time acquisition as used herein refers to the image capture of individual layer(s) of the structure as the structure is being built (“printed”). Real-time analysis refers to evaluation of the acquired images of the various layers).
Cheverton does not teach includes acquiring information about the layer from the object model
Matusik teaches includes acquiring information about the layer from the object model ([0008] determining estimated depth data for an object during additive fabrication comprises scanning the object producing scan data corresponding to a region of the object. This scanning includes successively scanning the object to produce successive scan data, with intervening additive fabrication of a material layer on the region of the object occurring between at least some successive scans of the object, [0033] The sensor data processor 111 receives the model 190 as well as scan data from the sensor 160 as input. As described below, the sensor data processor 111 processes the model 190 and a time history of scan data (referred to as ‘successive scan data’) from the sensor 160 to determine a high-quality depth reconstruction of the 3D object being fabricated, [0038] The model 190 is used by the depth reconstruction procedure 300 to derive an expected surface height for each layer of the partially fabricated object 121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheverton’s teaching of an additive manufacturing monitoring system where individual layers are modeled with Matusik’s teaching of generating depth data from the layer. The combined teaching provides an expected result of an additive manufacturing monitoring system where individual layers are modeled and depth data is generated from the layers. Therefore, one of ordinary skill in the art would be motivated by making the system more accurate hence, optimizing the system.  

Regarding claim 20,  Cheverton teaches The additive manufacturing monitoring system of claim 17, 
Cheverton does not teach wherein generating a three- dimensional model from the layer includes generating depth data from the layer.
Matusik teaches wherein generating a three-dimensional model from the layer includes generating depth data from the layer ([0008] determining estimated depth data for an object during additive fabrication comprises scanning the object producing scan data corresponding to a region of the object. This scanning includes successively scanning the object to produce successive scan data, with intervening additive fabrication of a material layer on the region of the object occurring between at least some successive scans of the object, [0033] The sensor data processor 111 receives the model 190 as well as scan data from the sensor 160 as input. As described below, the sensor data processor 111 processes the model 190 and a time history of scan data (referred to as ‘successive scan data’) from the sensor 160 to determine a high-quality depth reconstruction of the 3D object being fabricated, [0038] The model 190 is used by the depth reconstruction procedure 300 to derive an expected surface height for each layer of the partially fabricated object 121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheverton’s teaching of an additive manufacturing monitoring system where individual layers are modeled with Matusik’s teaching of generating depth data from the layer. The combined teaching provides an expected result of an additive manufacturing monitoring system where individual layers are modeled and depth data is generated from the layers. Therefore, one of ordinary skill in the art would be motivated by making the system more accurate hence, optimizing the system.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Beckett (US20220042924) discloses a defect identification using machine learning in an additive manufacturing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117